EXHIBIT 99.1 THOMSON REUTERS CORPORATION MANAGEMENT’S DISCUSSION AND ANALYSIS This management’s discussion and analysis is designed to provide you with a narrative explanation of our financial condition and results of operations through the eyes of our management. We recommend that you read this in conjunction with our interim financial statements for the three and nine months ended September 30, 2011, our 2010 annual financial statements and our 2010 annual management’s discussion and analysis. We have organized our management’s discussion and analysis in the following key sections: · Overview – a brief discussion of our business; · Results of Operations – a comparison of our current and prior period results; · Liquidity and Capital Resources – a discussion of our cash flow and debt; · Outlook – our current business and financial outlook for 2011; · Related Party Transactions – a discussion of transactions with our principal and controlling shareholder, The Woodbridge Company Limited (Woodbridge), and others; · Subsequent Events – a discussion of material events occurring after September 30, 2011 and through the date of this management’s discussion and analysis; · Changes in Accounting Policies – a discussion of changes in our accounting policies and recent accounting pronouncements; · Critical Accounting Estimates and Judgments – a discussion of critical estimates and judgments made by our management in applying accounting policies; · Additional Information – other required disclosures; and · Appendices – supplemental information and discussion. References in this discussion to “$” and “US$” are to U.S. dollars and references to “C$” are to Canadian dollars. Unless otherwise indicated or the context otherwise requires, references in this discussion to “we,” “our,” “us” and “Thomson Reuters” are to Thomson Reuters Corporation and our subsidiaries. This management's discussion and analysis also contains forward-looking statements, which are subject to risks and uncertainties that could cause our actual results to differ materially from the forward-looking statements. Forward-looking statements include, but are not limited to, our expectations regarding: · General economic conditions and market trends and their anticipated effects on our business; · Our 2011 financial outlook and our performance in 2012 and 2013; · Anticipated effects of the elimination of our divisional structure and Markets division realignment; · Investments that we have made and plan to make and the timing for businesses that we expect to sell; · Anticipated cost savings to be realized from our integration and legacy savings programs; and · Our liquidity and capital resources available to us to fund our ongoing operations, investments and returns to shareholders. For additional information related to forward-looking statements and material risks associated with them, please see the section of this management’s discussion and analysis entitled “Cautionary Note Concerning Factors That May Affect Future Results”. This management’s discussion and analysis is dated as of October 31, 2011. 1 OVERVIEW KEY HIGHLIGHTS Our third quarter results reflected the strong growth of the Professional division and margin improvement for the company. · 5% growth, before currency, in revenues from ongoing businesses (1) was led by a 10% increase from the Professional division. Markets division revenue growth was 1%. Acquisitions contributed to revenue growth; and · Adjusted EBITDA and underlying operating profit margins (1) increased 360 basis points and 80 basis points, respectively, due to flow through from higher revenues and integration savings. Adjusted EBITDA also benefited from lower integration spending. We made a number of strategic, product and organizational changes during the third quarter that are intended to drive growth and enable greater collaboration across our company. · In the Markets division, we de-layered the organization for greater agility and lower costs, re-aligned the sales force with markets, customers and products and reset our product strategy to drive growth of Thomson Reuters Eikon and Thomson Reuters Elektron; and · Our Markets and Professional division structure will be replaced with a set of strategic business units. We named James C. Smith to the newly created role of chief operating officer and announced that Stephane Bello will replace Robert D. Daleo as chief financial officer in 2012. Share repurchases – We repurchased approximately $325 million of our common shares through October 31, 2011. Together with dividends paid, we have returned over $1.0 billion to shareholders thus far in 2011. Integration program – We continued to make good progress in the final year of our Reuters integration program and we achieved run-rate savings of $1.6 billion at September 30, 2011. We expect to achieve our aggregate run-rate savings target (including legacy efficiency programs) of $1.7 billion by the end of this year. We recently reaffirmed our 2011 business outlook that we originally communicated in February. Additional information is provided in the “Outlook” section of this management’s discussion and analysis. We expect the benefit of the strategic, product and organizational changes initiated in the third quarter to address those parts of our current Markets division that are not performing up to our expectations and that these changes will improve sales performance in 2012 and benefit 2013 revenue growth. OUR BUSINESS AND STRATEGY Who we are and what we do – We are the leading source of intelligent information for businesses and professionals. We combine industry expertise with innovative technology to deliver critical information to leading decision-makers. Through over 55,000 people in over 100 countries, we deliver this must-have insight to the financial, legal, tax and accounting, intellectual property and science and media markets, powered by the world’s most trusted news organization. How we make money – We serve a wide variety of customers with a single, tested business model. We derive the majority of our revenues from selling electronic content and services to professionals, primarily on a subscription basis. Over the years, this has proven to be capital efficient and cash flow generative, and it has enabled us to maintain leading and scalable positions in our chosen markets. Within each of the markets we serve, we bring in-depth understanding of our customers’ needs, flexible technology platforms, proprietary content and scale. We believe our ability to embed our solutions into customers’ workflows is a significant competitive advantage as it leads to strong customer retention. Our operational structure — We are organized in two divisions: · Professional, which consists of our legal, tax and accounting, intellectual property and science businesses; and · Markets, which consists of our financial and media businesses. In the second quarter of 2011, we announced that we intend to sell our healthcare business and we realigned the structure of our Professional division. · A new Intellectual Property & Science segment was formed, including the intellectual property business, formerly reported within the Legal segment, and the science business, formerly reported within the Healthcare & Science segment. The new segment is a provider of content, technology and services to governments, academia, corporations and law firms that enable the discovery, development and delivery of innovations across the world; and · The Paisley business was moved from the Tax & Accounting segment to the Legal segment. Refer to Appendix A for additional information on non-IFRS financial measures. 2 In September 2011, we announced that we will disband our two divisions and transition to a set of focused business units, in conjunction with the creation of a new chief operating officer role. The current divisional and segment reporting structure will be maintained for the remainder of 2011, while the new management structure is put into place. The divisional structure served us well during the Reuters integration. However, we expect the new structure will drive simplicity, performance, accountability and collaboration across the company, enabling us to better leverage our scale, achieve efficiencies and exploit growth opportunities which cross our business units. James C. Smith, previously chief executive officer of the Professional division, now serves as chief operating officer of Thomson Reuters. In addition, Stephane Bello, currently chief financial officer of the Professional division, will succeed Robert D. Daleo as chief financial officer of Thomson Reuters, effective January 1, 2012. Mr. Daleo will then serve as vice chairman of our company until his expected retirement in July 2012. Markets division realignment update — A number of operational and organizational changes were made during the third quarter that are intended to drive growth and capture operating efficiencies. Specifically, we took the following actions: · We appointed key management for a new three unit structure: Financial Professionals & Marketplaces (FP&M), Enterprise Solutions and Media. This structure is aligned with our two platform strategy for the financial services industry – Thomson Reuters Eikon for FP&M and Thomson Reuters Elektron for Enterprise Solutions; · We realigned the sales force with markets, customers and products, organizing resources around global accounts, regional firms and emerging markets; and · We reprioritized our product strategy. Specifically, we are leveraging the capabilities of the entire financial business in developing, marketing and selling Thomson Reuters Eikon, which is now being sold as part of an integrated product line alongside Thomson Reuters Elektron. Thomson Reuters Eikon remains our flagship desktop offering. SEASONALITY Our revenues and operating profits do not tend to be significantly impacted by seasonality as we record a large portion of our revenues ratably over a contract term and our costs, excluding integration programs expenses, are generally incurred evenly throughout the year. However, our non-recurring revenues can cause changes in our performance from quarter to consecutive quarter. Additionally, the release of certain print-based offerings can be seasonal as can certain product releases for the regulatory markets, which tend to be concentrated at the end of the year. INTEGRATION PROGRAMS In 2011, we expect to complete the integration program we commenced in 2008 as a result of the Reuters acquisition. The major initiatives associated with the program relate to: · Realizing cost synergies through headcount reductions; · Retiring legacy products and systems; · Consolidating data centers; · Rolling out new strategic products; and · Capturing revenue synergies. 3 The following chart summarizes the run-rate savings that we have achieved and the annual savings (including legacy efficiency programs) that we expect to achieve by completion of the program at the end of this year, as well as the actual and projected costs to achieve these savings levels. ($ millions) Run-rate savings and One-time expenses * Total costs exclude $68 million of Reuters transaction-related expenses incurred in 2008. As of September 30, 2011, we had achieved run-rate savings of $1.6 billion, which represents an increase of $65 million since June 30, 2011. USE OF NON-IFRS FINANCIAL MEASURES In addition to our results reported in accordance with International Financial Reporting Standards (IFRS), we use certain non-IFRS financial measures as supplemental indicators of our operating performance and financial position and for internal planning purposes. These non-IFRS measures include: · Revenues from ongoing businesses; · Revenues at constant currency (before currency or revenues excluding the effects of foreign currency); · Underlying operating profit and underlying operating profit margin; · Adjusted EBITDA and adjusted EBITDA margin; · Adjusted earnings and adjusted earnings per share from continuing operations; · Net debt; · Free cash flow; and · Underlying free cash flow. We have historically reported non-IFRS financial measures as we believe their use provides more insight into our performance. Please see Appendix A for a description of our non-IFRS financial measures, including an explanation of why we believe they are useful measures of our performance, including our ability to generate cash flow. Non-IFRS financial measures are unaudited. See the sections entitled “Results of Operations”, “Liquidity and Capital Resources” and Appendix B for reconciliations of these non-IFRS measures to the most directly comparable IFRS measures. 4 RESULTS OF OPERATIONS BASIS OF PRESENTATION Within this management’s discussion and analysis, we discuss our results of operations on various bases, all of which exclude discontinued operations and include the performance of acquired businesses from the date of their purchase. Consolidated results We discuss our consolidated results from continuing operations as reported in our income statement. Additionally, we discuss our consolidated results on a non-IFRS basis which, among other adjustments, excludes “Other businesses”, which is an aggregation of businesses that have been or are expected to be exited through sale or closure that did not qualify for discontinued operations classification. Segment results We changed our segment reporting in the second quarter of 2011, while maintaining our divisional structure (Professional and Markets). We reclassified prior period amounts to reflect the current presentation. We discuss the results of our four reportable segments as presented in our financial statements: Legal, Tax & Accounting, Intellectual Property & Science (which collectively comprise the Professional division) and the Markets division (which consists of our financial and media businesses). We also provide information on “Other businesses” and Corporate expenses. Other businesses do not qualify as a component of our four reportable segments, nor as a separate reportable segment. Corporate expenses are comprised of corporate functions and certain share-based compensation costs. See note 3 of our interim consolidated financial statements for the three and nine months ended September 30, 2011 for a reconciliation of results from our reportable segments to consolidated results as reported in our income statement. In analyzing our revenues from ongoing businesses, at both the consolidated and segment levels, we separately measure the effect of foreign currency. We measure the performance of existing businesses and the impact of acquired businesses on a constant currency basis. CONSOLIDATED RESULTS The following table provides a summary of our results for the periods indicated: Three months ended September 30, Nine months ended September 30, (millions of U.S. dollars, except per share amounts) Change Change IFRS Financial Measures Revenues 6
